DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the response and/or arguments filed for Application 16/699,902 filed on 2 December 2019.
Claims 1-10 are currently pending, have been examined and are allowed.

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites:  

A distributed ledger technology ("DLT") token exchange system based at least in part upon generated electricity, the system comprising: 

an electricity production module that measures an amount of electricity generated during a transaction; 

wherein the transaction includes identifying data and the electricity production module functions as a node on a DLT network; and 

wherein the DLT network comprises a plurality of nodes, each node capable of executing a software verification algorithm that includes a cryptographic hash value based at least in part upon transaction identifying data; and

wherein successful execution of the software verification algorithm results in a verified transaction and creation of a token; 

an order book stored on the DLT network that stores tokens for verified transactions from the plurality of nodes; and 

a plurality of digital wallets that communicate with the DLT network and the order book and enable exchanges of tokens among DLT network participants. 
The claim is directed to a system which is one of the statutory categories of invention involving steps which are nothing more than merely identifying data/information associated with a transaction (e.g., electricity production/consumption), verifying data/information associated with the transaction, creating means of exchange (e.g., tokens) for use with a transaction, and storing and recording the means of exchange created for eventual use with a transaction. 

The limitations as drafted, that, under its broadest reasonable interpretation, covers certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations), inasmuch as the claimed method as a whole is directed towards facilitating the use of a token for value-exchange or redemption purposes in association with a transaction in an automated manner, involving steps which are nothing more than merely identifying data/information associated with a transaction (e.g., electricity production/consumption), verifying data/information associated with the transaction, creating means of exchange (e.g., tokens) for use with a transaction, and storing and recording the means of exchange created for eventual use with a transaction, but for the recitation of implied generic computer components. 

The use of tokens or other forms of exchanging value in association with a transaction, falls within the certain methods of organizing human activity grouping of abstract ideas (e.g., fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations). Other than the mere nominal recitation of a generic computer device, nothing in the claim element precludes the steps from the organizing human interactions grouping. Accordingly, for these reasons, the claim recites an abstract idea. 

Recording data/information in a ledger for subsequent processing (e.g., verification, transfer) is akin to accounting/auditing principles/practices (e.g., fundamental economic principle/practice) involving the tracking, monitoring, tracing of recorded assets and, thus, is an abstract idea (Alice Coro. Pty. Ltd. v. CLS Bank Int’l, Bilski v. Kappos, BuySAFE Inc., v. Google Inc., Ultramercial Inc., v. Hulu, LLC). Because the claim is directed to the performance of financial transactions, it is thus directed to an abstract idea. See Manual of Patent Examining Procedure (“MPEP”) § 2106.04(a)(2)(I)(A).

The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally apply the concept identified. The claim recites the additional element – using a computer-related device (“server”) linked to technology (e.g., “distributed ledger”) to perform the steps described. However, the computer-related device/technology is recited at a high-level of generality and is merely invoked as a tool (intermediary) to perform the steps recited such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Moreover, nothing in the steps involve an improvement to the conventional functioning of a computer or to any other technology, applying or using a judicial exception with, or, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing aside from merely using a computer as a tool to perform an abstract idea while also generally linking the use of the judicial exception to a particular technological environment or field of use. As such, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim as a whole merely describes how to generally apply the concept of facilitating the use of a token for value-exchange or redemption purposes in association with a transaction in an automated manner while carrying out the steps of merely receiving, identifying, recording/storing, and verifying data and/or information., which are akin to the computer functions of: i. receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii. performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii. electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, recognized by the courts as amounting to mere instructions to implement an abstract idea on a generic computer or as insignificant extra-solution activity. If the additional element (or combination of elements) amounts to no more than mere instructions to apply the exception using a generic computer component, then this consideration does not favor eligibility. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.

Claim 7 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites:  

A method of operating a distributed ledger technology ("DLT") token exchange system based at least in part upon generated electricity, the method comprising: 

measuring, with an electricity production module, an amount of electricity generated during a transaction; 

generating a token for the transaction wherein the token comprises an identifying signature represented as a hash value; 

distributing the token on a DLT network, the DLT network comprising a plurality of nodes; 

verifying the token by evaluating the hash value; and 

if verified, updating the DLT network and each of the plurality of nodes with an updated hash value that includes a representation of the verified token hash value. 
 The claim is directed to a method which is one of the statutory categories of invention involving steps which are nothing more than merely identifying data/information associated with a transaction (e.g., electricity production/consumption), verifying data/information associated with the transaction, creating means of exchange (e.g., tokens) for use with a transaction, and storing and recording the means of exchange created for eventual use with a transaction. 

The limitations as drafted, that, under its broadest reasonable interpretation, covers certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations), inasmuch as the claimed method as a whole is directed towards facilitating the use of a token for value-exchange or redemption purposes in association with a transaction in an automated manner, involving steps which are nothing more than merely identifying data/information associated with a transaction (e.g., electricity production/consumption), verifying data/information associated with the transaction, creating means of exchange (e.g., tokens) for use with a transaction, and storing and recording the means of exchange created for eventual use with a transaction, but for the recitation of implied generic computer components. 

The use of tokens or other forms of exchanging value in association with a transaction, falls within the certain methods of organizing human activity grouping of abstract ideas (e.g., fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations). Other than the mere nominal recitation of a generic computer device, nothing in the claim element precludes the steps from the organizing human interactions grouping. Accordingly, for these reasons, the claim recites an abstract idea. 

Recording data/information in a ledger for subsequent processing (e.g., verification, transfer) is akin to accounting/auditing principles/practices (e.g., fundamental economic principle/practice) involving the tracking, monitoring, tracing of recorded assets and, thus, is an abstract idea (Alice Coro. Pty. Ltd. v. CLS Bank Int’l, Bilski v. Kappos, BuySAFE Inc., v. Google Inc., Ultramercial Inc., v. Hulu, LLC). Because the claim is directed to the performance of financial transactions, it is thus directed to an abstract idea. See Manual of Patent Examining Procedure (“MPEP”) § 2106.04(a)(2)(I)(A).

The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally apply the concept identified. The claim recites the additional element – using a computer-related device (“server”) linked to technology (e.g., “distributed ledger”) to perform the steps described. However, the computer-related device/technology is recited at a high-level of generality and is merely invoked as a tool (intermediary) to perform the steps recited such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Moreover, nothing in the steps involve an improvement to the conventional functioning of a computer or to any other technology, applying or using a judicial exception with, or, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing aside from merely using a computer as a tool to perform an abstract idea while also generally linking the use of the judicial exception to a particular technological environment or field of use. As such, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim as a whole merely describes how to generally apply the concept of facilitating the use of a token for value-exchange or redemption purposes in association with a transaction in an automated manner while carrying out the steps of merely receiving, identifying, recording/storing, and verifying data and/or information., which are akin to the computer functions of: i. receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii. performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii. electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, recognized by the courts as amounting to mere instructions to implement an abstract idea on a generic computer or as insignificant extra-solution activity. If the additional element (or combination of elements) amounts to no more than mere instructions to apply the exception using a generic computer component, then this consideration does not favor eligibility. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.

Dependent claims 2-6 and 8-10 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

For instance in claim 2, the step(s) comprising “an electricity consumption module that measures an amount of electricity consumed during a transaction”, is a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations), because it merely describes intermediate steps and/or rules/instructions used in the process. 

For instance in claim 3, the step(s) comprising “wherein the DLT network further comprises: a token purchase application that enables a DLT network participant to purchase a token for currency and wherein the purchased token is stored in the purchasing DLT network participant's digital wallet”, is a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations), because it merely describes intermediate steps and/or rules/instructions used in the process. 

For instance in claim 4, the step(s) comprising “wherein DLT network participants exchange tokens for goods or services”, is a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations), because it merely describes intermediate steps used in the process. 

For instance in claim 5, the step(s) comprising “an electricity consumption module that measures an amount of electricity consumed during a transaction; and wherein DLT network participants may exchange tokens for the amount of electricity consumed”, are a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations), because it merely describes intermediate steps used in the process. 

For instance in claims 6 and 10, the step(s) comprising “wherein the cryptographic hash value is additionally based upon at least one prior verified transaction”, is a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations), because it merely describes intermediate steps and/or rules/instructions used in the process. 

For instance in claim 8, the step(s) comprising “enabling a purchaser to purchase a token, the token comprising an identifying signature represented as a hash value; distributing the token on the DLT network; verifying the token by evaluating the hash value; and if verified, updating the DLT network and each of the plurality of nodes with an updated hash value that includes a representation of the verified token hash value”, is a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations), because it merely describes intermediate steps and/or rules/instructions used in the process. 

For instance in claim 9, the step(s) comprising “enabling the purchaser to redeem a token for payment of an amount of electricity consumed, the token comprising an identifying signature represented as a hash value; distributing the redeemed token on the DLT network; verifying the redeemed token by evaluating the hash value; and if verified, updating the DLT network and each of the plurality of nodes with an updated hash value that includes a representation of the verified redeemed token hash value; and removing the redeemed from circulation on the DLT network”, is a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations), because it merely describes intermediate steps and/or rules/instructions used in the process. 

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Simon et al., US 2016/0012424 (“Simon”), in view of Smith et al., US 2017/0317833 (“Smith”).

Re Claim 1:  Simon discloses a distributed ledger technology ("DLT") token exchange system based at least in part upon generated electricity, the system comprising: 

an electricity production module that measures an amount of electricity generated during a transaction; (¶¶[0007, 0010, 0029, 0032])

With regard to the limitation comprising:

wherein the transaction includes identifying data and the electricity production module functions as a node on a DLT network; 

Smith makes this teaching in a related endeavor (¶¶[0003-0004, 0044-0045). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Smith with the invention of Simon as disclosed above for the motivation of providing attestation of data and/or information in a secure and efficient manner.

Simon further discloses:

wherein the DLT network comprises a plurality of nodes, each node capable of executing a software verification algorithm that includes a cryptographic hash value based at least in part upon transaction identifying data; (¶¶[0033-0034])

wherein successful execution of the software verification algorithm results in a verified transaction and creation of a token; (¶¶[0028-0029])

an order book stored on the DLT network that stores tokens for verified transactions from the plurality of nodes; (¶¶[0028-0029])

a plurality of digital wallets that communicate with the DLT network and the order book and enable exchanges of tokens among DLT network participants. (¶¶[0016-0018, 0029, 0031])
Re Claim 2:  Simon in view of Smith discloses DLT token exchange system of claim 1. Simon further discloses:

an electricity consumption module that measures an amount of electricity consumed during a transaction. (¶¶[0007, 0010, 0029, 0032])
Re Claim 3:  Simon in view of Smith discloses DLT token exchange system of claim 1. Simon further discloses:

wherein the DLT network further comprises: a token purchase application that enables a DLT network participant to purchase a token for currency and wherein the purchased token is stored in the purchasing DLT network participant's digital wallet. (¶¶[0031, 0034])
Re Claim 4:  Simon in view of Smith discloses DLT token exchange system of claim 3. Simon further discloses:

wherein DLT network participants exchange tokens for goods or services. (¶¶[0031, 0034])
Re Claim 5:  Claim 5, as best understood by the Examiner, encompasses the same or substantially the same scope as claims 2 and 4. Accordingly, claim 5 is rejected in the same or substantially the same manner as claims 2 and 4.

Re Claim 6:  Simon in view of Smith discloses DLT token exchange system of claim 1. Simon further discloses:

wherein the cryptographic hash value is additionally based upon at least one prior verified transaction. (¶¶[0033-0034])
Re Claim 7:  Simon discloses a method of operating a distributed ledger technology ("DLT") token exchange system based at least in part upon generated electricity, the method comprising: 

measuring, with an electricity production module, an amount of electricity generated during a transaction; (¶¶[0007, 0010, 0029, 0032])

generating a token for the transaction wherein the token comprises an identifying signature represented as a hash value; (¶¶[0033-0034, 0043])

With regard to the limitation comprising:

distributing the token on a DLT network, the DLT network comprising a plurality of nodes; 

verifying the token by evaluating the hash value; 

if verified, updating the DLT network and each of the plurality of nodes with an updated hash value that includes a representation of the verified token hash value. 

Smith makes this teaching in a related endeavor (¶¶[0003-0004, 0044-0045, 0070). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Smith with the invention of Simon as disclosed above for the motivation of providing attestation of data and/or information in a secure and efficient manner.

Re Claim 8:  Simon in view of Smith discloses a method of operating a distributed ledger technology ("DLT") token exchange system of claim 8. Simon further discloses: 

enabling a purchaser to purchase a token, the token comprising an identifying signature represented as a hash value; (¶¶[0033-0034, 0043])

With regard to the limitation comprising:

distributing the token on the DLT network; 

verifying the token by evaluating the hash value; 

if verified, updating the DLT network and each of the plurality of nodes with an updated hash value that includes a representation of the verified token hash value. 

Smith makes this teaching in a related endeavor (¶¶[0003-0004, 0044-0045, 0070). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Smith with the invention of Simon as disclosed above for the motivation of providing attestation of data and/or information in a secure and efficient manner.

Re Claim 9:  Simon in view of Smith discloses a method of operating a distributed ledger technology ("DLT") token exchange system of claim 9. Simon further discloses: 

enabling the purchaser to redeem a token for payment of an amount of electricity consumed, the token comprising an identifying signature represented as a hash value; (¶¶[0033-0034, 0043])

With regard to the limitation comprising:

distributing the redeemed token on the DLT network; 

verifying the redeemed token by evaluating the hash value; and 

if verified, updating the DLT network and each of the plurality of nodes with an updated hash value that includes a representation of the verified redeemed token hash value; and 

removing the redeemed from circulation on the DLT network. 

Smith makes this teaching in a related endeavor (¶¶[0003-0004, 0019, 0044-0045, 003, 0070). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Smith with the invention of Simon as disclosed above for the motivation of providing attestation of data and/or information in a secure and efficient manner.
Re Claim 10:  Claim 10, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 6. Accordingly, claim 10 is rejected in the same or substantially the same manner as claim 6.


Conclusion

Claims 1-10 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692